Citation Nr: 1208181	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-12 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from August 1980 to October 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In a letter dated several days later in April 2006, the RO in Atlanta, Georgia informed the Veteran of that decision.

The Veteran appeared and testified at a hearing held at the RO before the undersigned Veterans Law Judge in October 2011.  A copy of the transcript of this hearing has been associated with the claims file.

The Veteran has claimed service connection for PTSD.  Construing the claim liberally, however, the Board finds that it should be characterized as one for service connection for a psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue is thus restated on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran's claim for service connection for a psychiatric disorder, to include PTSD, has been denied due to the lack of a verifiable/verified in-service stressor.  Specifically, in an August 2009 memorandum of record, the RO noted that the information required to corroborate the stressful events described by the Veteran are insufficient to send to the United States Army and Joint Services Records Research Center (JSRRC) and that all procedures to obtain the necessary information from the Veteran were properly followed.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In the present case, the Board notes that the evidence does not establish, although the Veteran has contended, that he was in combat during service.  As there is no evidence in the available service records to establish that the Veteran was engaged in combat, his claimed in-service stressors would normally have to be independently corroborated, which it has been determined that he has not provided sufficient information to do this.

Importantly, however, recent regulatory amendments have changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  Under the recent amendments, lay evidence may establish an alleged stressor where: 1) the stressor is related to a veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of a veteran's service; and 4) there is no clear and convincing evidence to the contrary.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but which have not been decided by the Board as of July 13, 2010.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  As such, they are applicable to this case.  It appears that, in this case, several of the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity during his service in Southwest Asia.

The Veteran has not been afforded an examination to ascertain if he has PTSD within the scope of the new regulation.  He must, therefore, be provided a VA examination, to be conducted by a VA psychiatrist or psychologist or VA contract psychiatrist or psychologist, for the purpose of determining whether he has PTSD related to his claimed in-service stressors or otherwise has a psychiatric disability that began during service or is otherwise related to his period of active service.  See 38 U.S.C.A. § 5103A(d); 75 Fed. Reg. 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Moreover, the Board notes that the medical records in the claims file also show a diagnosis of depression in lieu of, or in addition to, PTSD.  Thus, on examination pursuant to this Remand, the examiner should also be asked, if rendering a diagnosis of depression (or other psychiatric disability other than PTSD) as a result of the examination, to provide a medical nexus opinion as to whether it is related to the Veteran's military service.

Finally, the Board notes that additional development should be conducted prior to providing the Veteran with a VA examination to ensure that all information and evidence has been obtained relevant to his claim.  Specifically, the Veteran has reported that he was awarded disability benefits by the Social Security Administration in 2005.  To date, those records have not been associated with the claims file.  The United States Court of Appeals for Veterans Claims (Court) has held that, once on notice of the existence of Social Security Administration records pertinent to the veteran's disability status, VA must obtain them.  See Baker v. West, 11, Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Whereas the contents of medical or administrative Social Security Administration records cannot be known until obtained, it can safely be assumed that failure to obtain them will require remand of all issues in an appeal, as is the case here.

Furthermore, although a few documents have been obtained from the Veteran's service personnel records, the Board finds that further efforts should be undertaken to obtained relevant service personnel records.  The Veteran's DD 214 shows he served in Southwest Asia from December 24, 1990 to May 18, 1991, and also from November 2, 1994 to December 4, 1994.  He is in receipt of the Kuwait Liberation Medal and the Southwest Asia Service Medal.  His DA Form 2-1 indicates that he was in Saudi Arabia from 1990 to 1991; however, except for noting he was in receipt of imminent danger pay and was in "SWA" in 1994, there is no indication where this period of service was actually served.  In addition, the Veteran's military occupational specialty (MOS) during his service in Southwest Asia in 1990 to 1991 is listed as "BVF Sys Mech."  However, the Veteran states that he drove trucks with 50 caliber weapons attached into "battle."  Consequently, further efforts should be undertaken to obtain a complete copy of the Veteran's service personnel records and, if necessary, to investigate his claims that he was in combat situations while serving in Southeast Asia.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, and request a complete copy of the Veteran's service personnel records.  Associate all requests and available records received with the claims file.  If records are unavailable from any sources, a negative reply is requested.  Any additional efforts required to investigate the Veteran's claims of engagement in battle should be undertaken if necessary.

2.  Request the Veteran's medical and adjudication records from the Social Security Administration.  The letter requesting such records should include a citation to appropriate legal authority requiring that other Federal agencies provide such information as the Secretary may request for the purposes of determining eligibility for or amount of, benefits.  See 38 U.S.C.A. § 5106 (West 2002).  Associate all correspondence and any records received with the claims file.

3.  Then arrange for a VA mental health examination with a VA or VA contract psychiatrist or psychologist.  The purpose of the examination is to determine whether the Veteran has a psychiatric disability, to include PTSD if diagnosed, that had its onset or was aggravated during active service, or is a result of any incident of service.  The claims file (including a copy of this Remand) must be made available to the examiner, and a notation that this review has taken place should be made in the examination report.  All indicated tests and studies must be performed.  A complete history of the Veteran's psychiatric symptoms should be obtained.  

The examiner must provide a diagnosis for each psychiatric disorder found, and should include a specific finding as to whether the Veteran has PTSD.  If PTSD is diagnosed, the examiner must specifically opine as to whether it is at least as likely as not (50 percent or greater likelihood) that the stressor (or stressors) claimed by the Veteran is (or are) linked to fear of hostile military activity and adequate to support a diagnosis of posttraumatic stress disorder as set out under DSM IV, and whether the Veteran's symptoms are related to the claimed stressor(s).  [For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.]  The examiner should be advised that, in rendering his/her opinion, he/she should disregard any stressors reported that do not meet the above criteria (specifically, any stressors not the result of hostile military or terrorist activity).  

If any psychiatric disability other than PTSD is diagnosed, the examiner must specifically opine as to whether it is at least as likely as not (50 percent or greater likelihood) that such psychiatric disorder other than PTSD began during service, was chronically worsened during service, or is related to any incident of service.  

For all opinions/conclusions reached, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state, and a complete rationale for such a finding must be provided.  

4.  Thereafter, readjudicate the issue of entitlement to service connection for a psychiatric disorder, to include PTSD.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative, and an appropriate period of time should be allowed for response.  Then, the appeal should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


